Order entered October 19, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-21-00660-CV

    IN RE THE COMMITMENT OF CHRISTOPHER ANDRE ELDER

                On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. CV1970008

                                      ORDER

        Before the Court is the October 18, 2021 request of Sasha Brooks , Official

Court Reporter for the 291st Judicial District Court, for an extension of time to file

the reporter’s record. We GRANT the request and extend the time to November 1,

2021.


                                              /s/    KEN MOLBERG
                                                     JUSTICE